Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 1 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                        CASE NO.

  RENZO BARBERI ,

               P laint iff,

               vs.

  V&R, INC., a Florida Profit Corporation
  d/b/a TINT BOSS and JET AUTO PLAZA,
  INC., a Florida Profit Corporation,

            Defendant s.
  _______________________________/

                                      COMPLAINT

  P laint iff RENZO BARBE RI (hereinaft er “P laint iff”), t hrough t he under signed
  counsel, hereby files t his co mplaint and sues V&R, INC. d/b/a TINT BOSS (“VR”),
  and JET AUTO PLAZA, INC., (“JAP”) ( hereinaft er, co llect ively referred t o as
  “Defendant s”), for declarat ory and injunct ive relief; for d iscr iminat ion based o n
  disabilit y; and for t he result ant at torney's fees, expenses, and cost s ( including,
  but not limit ed t o, court cost s and expert fees), pursuant to 42 U.S.C. §12181 et .
  seq., ("AME RICANS WITH DIS ABILIT IES ACT OF 1990," or "ADA") and
  alleges:


  JURIS DICTION
  1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
  28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
  §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
  wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE



                                              1
Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 2 of 11



  2.      The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in Broward
  Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
  t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
  designat ed court for t his suit .


  PARTIES
  3.     P laint iff, RENZO B ARBERI, is a resident of t he St at e of Flor ida. At t he
  t ime o f P laint iff’s vis it to Tint Boss (“Subject Facility”), P laint iff suffered fro m a
  “qualified disabilit y” under t he ADA, and requir ed t he use of a wheelchair for
  mo bilit y. Specifically, P laint iff su ffer s fr om par aplegia due t o a sever ed T4 and
  T5, and is t herefore confined t o his wheelchair. The P la int iff perso nally vis it ed
  Tint Boss, but was denied full and equal access, and full and equal enjo yment o f
  t he facilit ies, ser vices, goods, and amenit ies wit hin Tint Boss, which is t he
  subject of t his lawsuit . The Subject Facilit y is a window t int ing ser vice cent er
  and P laint iff want ed t o inquire about t heir ser vice pr ices but was unable t o due
  to t he discr iminat or y barr ier s enumer at ed in Paragraph 15 o f t h is Co mplaint .


  4.     In t he alt er nat ive, P laint iff, RENZO BARBE RI , is an advocat e of t he
  r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for t he purpose of
  assert ing his civil r ight s and monit or ing, ensur ing and det er mining whet her
  places o f public acco mmodat ion are in co mpliance wit h t he ADA.


  5.     Defendant s, VR and JAP are aut hor ized t o conduct business and are in fact
  conduct ing business wit hin t he St at e of Flor ida. The Subject Facilit y is locat ed
  at 4611 S. State Rd 7, Davie FL 33134. Upon infor mat io n and belief, VR is t he lessee
  and/or operator of t he Real Propert y and t her efore held account able of t he
  vio lat io ns of t he ADA in t he Subject Facilit y which is t he mat t er of t his suit .
  Upon infor mat io n and belief, JAP is t he owner and lessor of t he Real Propert y
  where t he S ubject Facilit y is lo cat ed and t herefore held account able for t he
  vio lat io ns of t he ADA in t he Subject Facil it y which is t he mat t er of t his suit .



                                                 2
Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 3 of 11



  CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
  6.     P laint iff adopt s and re-alleges t he alle gat ions st at ed in par agraphs 1
  t hrough 5 of t his co mpla int , as are furt her expla ined herein.


  7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
  ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
  and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
  The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
  1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.     As st at ed in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvement s, such for ms o f
           discr iminat io n against disabled individuals cont inue t o be a pe rvasive
           social pro blem, requir ing ser ious at t ent ion;

         iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
           areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
           co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h se rvices, vot ing
           and access t o public ser vices and public facilit ies;

         iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
           discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
           discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
           co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
           facilit ies and pract ices; exclusio nar y qualificat ion st andards and
           cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
           benefit s, or ot her opport unit ies; and,

         v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
           prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
           an equal basis and t o pursue t hose opport unit ies for which t his count r y


                                                 3
Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 4 of 11



               is just ifiably famous and cost s t he Unit ed St at es billio ns of do llar s in
               unnecessar y expenses result ing fro m dependency and non -product ivit y.

  9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
  t hat t he purpose o f t he ADA was t o:

           i. provide a clear and co mprehensive nat ional ma ndat e for t he eliminat io n
             of discr iminat io n against individuals wit h disabilit ies;

           ii. provide clear, st rong, consist ent , enforceable st andards addressing
             discr iminat io n against individuals wit h disabilit ies; and,

           iii. invoke t he sweep of congressio nal a ut horit y, including t he power to
             enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
             address t he ma jor areas of discr iminat ion faced on a daily basis by
             people wit h disabilit ies.

  10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
  individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
  to    t he    full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
  acco mmo dat ions o f any place of publi c acco mmodat ion by any per son who
  owns, leases (or leases t o), or operat es a p lace of public acco mmodat io n. Tint
  Boss is a place of public acco mmodat ion by t he fact it is an est ablishment t hat
  provides goods/ser vices to t he general public, and t her efore, must comply wit h
  t he ADA. The Subject Facilit y is open to t he public, it s operat io ns affect
  co mmerce, and it is a ser vice est ablishment . See 42 U.S.C. Sec. 12181 (7) and
  28 C.F.R. 36.104. Therefore, t he Subject Facilit y is a public acco mmodat io n
  t hat must comply wit h t he ADA.


  11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
  t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
  full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
  and/or acco mmodat ions at Tint Boss locat ed at 4611 S. State Rd 7, Davie FL 33134, as
  prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et . seq.; and by failing
  to remove archit ect ural barr iers pursuant to 42 U.S.C. §12182(b)(2)( A)( iv).



                                                  4
Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 5 of 11



  12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
  and equal access t o t he facilit y and t herefore suffered an injur y in fact .


  13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
  enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
  mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
  in an area frequent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
  ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
  fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
  disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
  cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ura l
  barr iers, which ar e in vio lat io n o f t he ADA.


  14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
  Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
  Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
  guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
  vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
  $110,000 for any subsequent vio lat io n.


  15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

  C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

  fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

  knowledge of:

            a) The customer parking facility in front of the auto tint store does not provide a

                compliant accessible parking space. 2010 ADA Standards 502.1

            b) There is one (1) non-compliant accessible parking space located in the southeast

                end of parking facility. 2010 ADA Standards 502.2



                                                5
Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 6 of 11



          c) The parking facility does not have the minimum number of compliant accessible

             parking spaces required. 2010 ADA Standards 208.2

          d) The parking facility has forty-six (46) marked standard spaces and one (1) non-

             compliant accessible parking space. Two (2) compliant accessible parking spaces

             with adjacent access aisles are required. 2010 ADA Standards 208.2

          e) At time of inspection there was a car parked in the accessible parking space

             without a disabled parking permit. Designated accessible spaces must be designed

             and marked for the exclusive use of those individuals who have a severe physical

             disability and have permanent or temporary mobility problems that substantially

             impair their ability to ambulate and who have been issued either a disabled

             parking permit or license plate. 2010 ADA Standards 208.3.1, 502.3

          f) The accessible parking space identification striping is faded. 2010 ADA

             Standards 502.3.1

          g) The access aisle is not striped correctly. 2010 ADA Standards 502.3.1

          h) The accessible parking space identification striping is mismarked. Each such

             parking space must be striped in a manner that is consistent with the standards of

             FDOT for other spaces and prominently outlined with blue paint and must be

             repainted when necessary, to be clearly distinguishable as a parking space

             designated for persons who have disabilities. 2010 ADA Standards 502.6.1

          i) The accessible parking space is not located closest to the main business entrance.

             Parking spaces that serve a particular building or facility must be located on the

             shortest accessible route from parking to an accessible main entrance. Where

             parking serves more than one accessible entrance, accessible parking spaces must



                                              6
Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 7 of 11



                be dispersed and located on the shortest accessible route to the accessible

                entrances. 2010 ADA Standards 208.3.1

            j) The parking facility does not provide compliant directional and informational

                signage to a compliant accessible parking space. 2010 ADA Standards 216.5

            k) There is no compliant access aisle attached to an accessible route serving any

                existing parking space which would allow safe entrance or exit of vehicle for

                accessible persons requiring mobility devices. 2010 ADA Standards 502.2

            l) There is currently no existing accessible route to help persons with disabilities

                safely maneuver through the parking facility as required in 2010 ADA Standards

                502.3

            m) Existing facility does not provide a compliant accessible route to the auto store

                main entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1,

                502

  16.    Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
  at Tint Boss. Only upon full inspect ion can all vio lat io ns be ident ified.
  According ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspect ion by
  P laint iff’s r epresent at ive s pursuant to Rule 34b of t he Federal Rules of C ivi l
  Procedure.


  17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
  discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
  feasible. To dat e, t he readily achievab le barr ier s and ot her vio lat io ns of t he
  ADA st ill exist and have not been remedied or alt ered in such a way as t o
  effect uat e compliance wit h t he provis io ns of t he ADA.


  18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
  t he Defendant s were required t o make t he est ablishment a place o f public

                                                7
Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 8 of 11



  acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
  of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


  19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
  filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
  att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
  U.S.C. §12205.


  20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
  grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
  to make t hem readily accessible and useable by individuals wit h disabilit ies t o
  t he ext ent required by t he ADA, and clo sing t he Subject Facil it y unt il t he
  requisit e modificat io ns ar e co mplet ed.


  REQUEST FOR RELIEF
  WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
  request s t he fo llo wing injunct ive and declarat ory relief:


  21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
  and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


  22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
  Subject Facilit y t o make it accessible to and usable by individuals wit h
  disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


  23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
  evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
  wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
  undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;




                                                 8
Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 9 of 11



  24.    That t his Honorable Court award reasonable at torney's fees, all cost s
  ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
  suit , to t he P laint iff; and


  25.    That t his Honorable Court award such ot her and furt her r elief as it deems
  necessar y, just and proper.

  Dat ed t his October 10, 2019.

  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  At t orney for P laint iff, RENZO BARBERI




                                             9
Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 10 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  RENZO BARBERI,

               P laint iff,

               vs.

  V&R, INC., a Florida Profit Corporation
  d/b/a TINT BOSS and JET AUTO PLAZA,
  INC., a Florida Profit Corporation,

            Defendant s.
  _______________________________/

                              CERTIFICATE OF S ERVICE

         I HEREBY CE RTIFY t hat on October 10, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  At t orney for P laint iff RENZO BARBERI




                                             10
Case 0:19-cv-62522-RKA Document 1 Entered on FLSD Docket 10/10/2019 Page 11 of 11



                                     SERVICE LIS T:

    RENZO BARBERI, P laint iff, vs. V&R, INC., a Florida Profit Corporation d/b/a TINT
            BOSS and JET AUTO PLAZA, INC., a Florida Profit Corporation

              Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.


  V&R, INC. d/b/a TINT BOSS

  REGIS TERED AG ENT:

  LOUIS A. BOLOGNA, PA
  751 SW 148TH AVE
  SUITE 1011
  SUNRISE, FL 33325

  VIA PROCESS SERVER


  JET AUTO PLAZA, INC.

  REGIS TERED AG ENT:

  ADONI, MOSHE
  4601 S. STATE RD 7
  DAVIE, FL 33314

  VIA PROCESS SERVER




                                              11
